OPINION BY
WOODWARD, C. J.
. . CJournal, infra, *p. 286)
1. This court having held that the governor has no power to sign a bill in order to make it a law where less than a majority of the whole number of governor and judges consent to his signing it for that purpose, the district judges are bound by the decision.
*3302. In view of the principle of separation of powers, the executive magistrate has no power to reverse a decision of this court or to declare it void.
3. Bills signed by less than three of the governor and judges are not laws, and absence of disapprobation by Congress cannot be deemed to be a species of negative approbation.